Citation Nr: 0104291	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  99-23 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation in excess of 10 
percent for a service-connected anxiety disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel



INTRODUCTION

The veteran had active service in the United States Army from 
February 1941 to September 1945.  He was a prisoner of war 
(POW) of the German government from   
February 1943 to May 1945.

In February 1947 the veteran was granted service connection 
for neurasthenia,  which was evaluated as 50 percent 
disabling.  In a November 1948 rating decision, the service-
connected disability was redenominated as psychoneurosis, 
anxiety state and a 30 percent disability rating was 
assigned.  In a November 1951 rating decision, the assigned 
disability rating as reduced to 10 percent disabling.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an August 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (the RO) in Houston, 
Texas which denied the veteran's claim of entitlement to an 
increased evaluation for his service-connected anxiety 
disorder, which is currently evaluated as 10 percent 
disabling.  In September 1999 the veteran filed a timely 
notice of disagreement.  See 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.200, 20.201, 20.302 (2000).  The RO 
subsequently provided the veteran a statement of the case and 
notification of his appellate rights.  In November 1999 the 
veteran perfected his appeal and the issue was properly 
certified to the Board.  See 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 19.28, 19.29(b), 19.30, 20.302 (2000).  


FINDING OF FACT

The competent and probative evidence of record shows that the 
veteran's service-connected anxiety disorder is manifested by 
occasional symptoms of anxiety which include infrequent 
sleeplessness and nightmares about his World War II 
experiences.  He also functions well socially and works as a 
barber.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for anxiety disorder have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.130, Diagnostic Code 9400 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased disability evaluation for 
his service-connected anxiety disorder, which is currently 
evaluated as 10 percent disabling.

In the interest of clarity, the Board will review the law, VA 
regulations and other authority that may be relevant to this 
claim; briefly describe the factual background of this case; 
and then proceed to analyze the claim and render a decision.

Relevant Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000). 

The veteran filed an initial claim of entitlement to an 
increased evaluation for his service-connected anxiety 
disorder in June 1999.  Effective November 7, 1996, before 
his claim was filed, VA's Rating Schedule, 38 C.F.R. Part 4, 
was amended with regard to rating mental disorders, including 
anxiety disorders.  61 Fed. Reg. 52695 (Oct. 8, 1996) 
[codified at 38 C.F.R. § 4.130].  Because the veteran's claim 
was filed after the regulatory change occurred, only the 
current version of the schedular criteria is applicable to 
his claim.  Cf. Karnas v. Derwinski, 1 Vet. App. 308, 311 
(1991); VAOPGCPREC 3-2000, 65 Fed. Reg. 33421 (April 10, 
2000).  

On and after November 7, 1996, the VA Schedule is as follows:

100% Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions of 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation or own name.

70% Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence) 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a work-
like setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g. retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing 
effective work and social relationships.

30% Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, and mild memory loss (such as 
forgetting names, directions, recent 
events).

10% Occupational and social impairment 
due to mild or transient symptoms that 
decrease work efficiency and ability to 
perform occupational tasks only during 
periods of significant stress, or 
symptoms controlled by continuous 
medication.

0% A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational or social functioning or to 
require continuous medication.

38 C.F.R. § 4.130, Diagnostic Code 9400 (2000).

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).  A GAF of 41 to 50 is defined as serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF of 51 to 60 is defined 
as moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF of 61 to 
70 is defined as some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  A GAF of 71 to 
80 indicates that if symptoms are present at all, they are 
transient and expectable reactions to psychosocial stressors 
with no more than slight impairment in social and 
occupational functioning.  See Carpenter v. Brown, 8 Vet. 
App. 240, 242-244 (1995). 

Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (1998); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The veteran served as a heavy machine gunner in the United 
States Army from February 1941 to September 1945.  In 
February 1943 he was wounded and captured by the German army 
and held as a POW for approximately 26 months.  He described 
his experiences at a VA hearing in January 1947.  

In February 1947 the veteran was granted service connection 
for neurasthenia,  which was evaluated as 50 percent 
disabling, effective September 1945.  
The veteran's diagnosis of neurasthenia was changed to 
moderately severe psychoneurosis, anxiety state in 1948 and a 
disability rating of 30 percent was assigned.  In November 
1951, the veteran's diagnosis changed to a mild anxiety 
reaction and a disability rating of 10 percent was assigned.  

Of record is a report of an October 1951 VA neuropsychiatric 
examination.  The veteran gave a history of receiving a minor 
shell fragment wound on the dorsum of his right foot and of 
being a POW for 26 months, where he suffered malnutrition and 
frozen feet.  At the time of the interview, he worked as a 
barber.  He was described as being mildly tense with mild 
startle reaction.  He described a number of somatic 
complaints.  He was otherwise described as being emotionally 
stable.  The examiner's diagnosis was chronic mild anxiety 
reaction, manifested by somatic complaints and mild startle 
reaction.     

The report of a November 1961 VA neuropsychiatric examination 
in essence indicated that no psychiatric problems existed at 
that time.  The veteran was described as operating his own 
barber shop and doing well.

There are no pertinent medical records for almost four 
decades after 1961.  It appears that the veteran was not 
receiving any treatment for his service connected psychiatric 
disability during that time.  In February 1999 the veteran 
filed a claim for an increased evaluation for his service-
connected disorders.  

A VA examination was conducted in June 1999.  The examiner 
notes having reviewed the veteran's medical records.  

During the examination the veteran reported continued 
occasional symptoms of anxiety, including infrequent 
sleeplessness and nightmares about his World War II 
experiences.  He also reported functioning well socially, and 
at 80 years old, still working up to three days a week as a 
barber after retiring at the age of 65.  The veteran reported 
that he is receiving no treatment for his anxiety disorder.  

Examination revealed a pleasant and cooperative man, 
cognitively intact and oriented with a good memory and a 
well-organized logical thought process.  There was no 
evidence of delusions or hallucinations and, although the 
examiner noted occasional periods of sadness when discussing 
old experiences, the veteran's mood was described as 
euthymic.  It was also noted that the veteran suffered no 
obsessive or ritualistic behavior that interferes with his 
routine activities.  

The veteran was diagnosed with anxiety disorder, not 
otherwise specified, and given a GAF score of 75, with noted 
transient symptoms which were opined to cause no more than 
slight impairment, if any.  

The Board notes that the veteran was also evaluated by a 
social worker in conjunction with the June 1999 examination.  
The social worker documented that the veteran has good 
relationships with his family and the community.  He 
indicated that he enjoys dining out with his wife and their 
friends and gets along well with his clients.  

In August 1999 the RO issued a rating decision that continued 
the 10 percent disabling rating.  The RO indicated the 
veteran's symptomatology and GAF score did not warrant a 
higher disabling rating.  

After the RO issued its statement of the case the veteran 
submitted psychiatrist's notes dated November 1999 and April 
2000 from outpatient treatment, which essentially made the 
same findings as the June 1999 VA examination.  

Analysis

Initial matters - duty to assist/standard of review

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  See the Veterans Claims 
Assistance Act of 2000, Public Law 106-475 (November 9, 
2000); 114 Stat. 2096 [to be codified at 38 U.S.C. § 5103A].  
The record in this case reflects that the veteran has 
undergone a recent VA psychiatric evaluation.  The record 
also includes recent VA outpatient psychiatric treatment 
reports.  The veteran has not referred to any other evidence 
which is pertinent to his claim and which has not been 
obtained.  The Board believes that there is ample medical and 
other evidence of record to adjudicate this claim.  In 
addition, the veteran and his representative have been given 
ample opportunity to present evidence and argument in support 
of their claim.  Accordingly, the Board concludes that VA's  
statutory duty to assist the veteran in the development of 
his claim has been satisfied.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

 Discussion

As indicated above, the veteran's service-connected anxiety 
disorder is currently evaluated as being 10 percent disabling 
under 38 C.F.R. § 4.130, Diagnostic Code 9400 [generalized 
anxiety disorder].  The criteria for the next higher 
disability rating, 30 percent, include occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks, due to such symptoms as depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, and 
mild memory loss.  38 C.F.R. §  4.130, Diagnostic Code 9400 
(2000).  

The Board acknowledges that the record on appeal indicates 
that veteran does have certain symptoms associated with his 
service and experience as a POW, including sleeplessness, 
nightmares and periods of sadness.  However, the veteran's 
medical records indicate that the veteran reported that these 
nightmares, sleeplessness and anxiety occur only 
occasionally.  By the veteran's own account he is functioning 
well socially and is not receiving any treatment for his 
anxiety.  Furthermore, at the age of 80, the veteran still 
works up to three days a week as a barber.  There is no 
evidence whatsoever that his service-connected anxiety 
disorder in any way impairs his ability to do his job.  
Indeed, the evidence indicates that he interacts well with 
his clients.   

Moreover, the psychiatrist who conducted the June 1999 
examination of the veteran opined that the veteran 
demonstrated transient symptoms, which result in only slight 
impairment, if any.  Accordingly a GAF score of 75 was noted.  
This score is consistent with the other relevant evidence 
including the veteran's own statements and the November 1999 
and April 2000 psychiatrist's notes.  See Richard v. Brown, 9 
Vet. App. 266, 267 (1996), citing Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.1994) and Carpenter v. 
Brown, 8 Vet. App. 240, 242-244 (1995). 

The Board additionally notes that the veteran's current level 
of disability is consistent with earlier evidence of record 
dating to the early 1950's.  The evidence as a whole 
indicates a history of adjustment to work and family life 
from shortly after the veteran left service and continuing to 
the present time.  The Board is, of course, aware that the 
veteran recently sought VA treatment for psychiatric 
problems, evidently for the first time.  However, the 
symptoms he reported in outpatient treatment records in 
November 1999 and in April 2000, were consistent with the 
mild symptoms he described at the VA psychiatric examination 
and do not suggest that a 30 percent disability rating is 
warranted.  Indeed, the only complaints reported by the 
veteran in April 2000 were that he was "kind of forgetful".  
It appears that he was prescribed no medications and no 
follow-up visits after April 2000.  

In short, the evidence of record indicates that the veteran 
does not meet the criteria to warrant a 30 percent rating.  
He has normal interpersonal relationships and does not 
exhibit intermittent periods of decreased work efficiency or 
inability to perform work related tasks.  He does not allege 
nor is he found to suffer from suspiciousness or panic 
attacks.  His examination revealed no memory loss and, 
although he does have occasional sadness when he discusses 
his experiences in World War II, his mood is described as 
euthymic.  Additionally, the veteran, by his own account, 
only suffers from occasional and infrequent sleeplessness and 
anxiety.  His symptomatology is consistent with a 10 percent 
disabling rating, which encompasses impairment due to mild 
symptoms, which decrease functioning only during periods of 
significant stress.  38 C.F.R. §  4.130, Diagnostic Code 
9400.  

The Board further notes in passing that no symptomatology 
which is consistent with the assignment of a disability 
rating higher than 30 percent is present, and the veteran 
does not appear to contend that such is the case.

Therefore, for the reasons and bases stated above, the Board 
concludes that the preponderance of the evidence is against 
the assignment of a disability rating in excess of 10 
percent.  The benefit sought on appeal is accordingly denied.  
The Board wishes to make it clear that its decision is 
dictated by the evidence of record and the law, in particular 
the VA Schedule for Rating Disabilities.   The Board 
expresses the greatest respect and admiration for the veteran 
and the sacrifices which he made for his country. 


ORDER

An increased evaluation for service-connected anxiety 
disorder is denied.  



		
	Barry F. Bohan
	Member
Board of Veterans' Appeals



 

